DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2022 has been entered.
 	Claims 1, 6, 7 and 10 are currently amended.  Claim 12 is newly added.  Claims 1, 3, 4 and 6-12 are pending review in this action.  The previous objections to the claims are withdrawn in light of Applicant’s corresponding amendments.  The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant’s corresponding amendments.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2018/0241103, hereinafter Pfeiff.
Regarding claim 1, Pfeiff teaches a battery pack including a plurality of batteries (4) stacked in two directions, so as to form a matrix arrangement (figure 6). Thus, either of the two directions may be designated the instantly claimed “first” direction. The batteries (4) are prismatic in shape (paragraph [0010] and figures 2, 3 and 6). 
A cooling plate (3 and 10) includes a plurality of channels (9, “coolant passages”) arranged in the “first” direction and extending in a “second” direction crossing the “first” direction (paragraph [0039] and figure 6). The channels (9, “coolant passages”) allow coolant to flow (paragraph [0034]). 
The cooling plate (3 and 10) includes empty spaces formed between each two adjacent channels (9, “coolant passage”) (figure 3). These spaces separate neighboring channels (9, “coolant passages”), therefore they are expected to inhibit heat conduction between neighboring channels (9, “coolant passages”) along the “first” direction. The empty spaces (“heat conduction inhibitors”) separate neighboring channels (107, “coolant passages”) and thus extend in the “second direction” (figure 6). 
Pfeiff’s empty spaces (“heat conduction inhibitors”) are in the shape of grooves extending in the “second” direction and are opened away from the battery stack in the thickness direction of the cooling plate (3 and 10) (figure 3). 
In figure 3, the empty spaces (“heat conduction inhibitors”) are shown to have a depth in the thickness direction of the cooling plate (3 and 10) larger than the largest inner dimension of the empty spaces (“heat conduction inhibitors”) in the “first” direction, therefore they are understood to have such relative dimensions.
Alternatively, the ordinarily skilled artist attempting to construct Pfeiff’s cooling plate (3 and 10) would be motivated by the relative dimensions shown in figure 3 to form the empty spaces (“heat conduction inhibitors”) with a depth in the thickness direction larger than the largest inner dimension of the empty spaces (“heat conduction inhibitors”) in the first direction without undue experimentation and with a reasonable expectation of success.
Regarding claim 6, Pfeiff’s empty spaces (“heat conduction inhibitors”) are in the shape of grooves extending in the “second” direction (figure 3).
When viewed in the “second” direction, the empty spaces overlap the channels (9, “coolant passages”). 
Regarding claim 8, Pfeiff teaches a plurality of empty spaces (“heat conduction inhibitors”) (figure 3).
Regarding claim 11, Pfeiff teaches that the plurality of batteries (4) are stacked in two directions, so as to form a matrix arrangement (figure 6). Thus, either of the two directions may be designated the instantly claimed “first” direction.
Both the channels (9) and the spaces (“heat conduction inhibitors”) have a dimension in each of the two directions and thus can be said to “extend” in each of the two directions. Therefore, each of the two directions may be designated the instantly claimed “second direction”. 
Selecting the “second direction” to be the direction in which the channels (9) and the spaces (“heat conduction inhibitors”) alternate, a constituting material of the cooling plate (3 and 10) – that is, a wall of an end channel (9) would be disposed between an end of a space (“heat conduction inhibitor”) and the edge of the cooling plate (3 and 10).
Regarding claim 12, Pfeiff teaches each of the channels (9) has side openings (16 and 17) at both ends in the second direction (paragraph [0039] and figure 6). Each channel (9) is formed in the cooling plate (3 and 10). The first direction is perpendicular to the second direction. In a cross-section in the first direction, each channel (9) is fully surrounded by the material of the cooling plate (3 and 10) (figure 3). 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2018/0241103, hereinafter Pfeiff as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2009/0142653, hereinafter Okada.
	Regarding claim 3, Pfeiff teaches batteries (4) arranged side-by-side in the first direction (figure 3). 
	A space (“heat conduction inhibitor”) appears below (“overlaps”) the space between adjacent batteries (4) when viewed in the thickness direction (figure 3). 
	Pfeiff fails to teach insulating separators in the space between adjacent batteries (4)
	Okada teaches a battery stack (2) including a plurality of prismatic batteries (1) arranged in a stack direction (paragraph [0080] and figures 11-13). A spacer (“separator”) is positioned between adjacent prismatic batteries (1) in the stack direction. Okada teaches that the spacers (“separators”) are electrically insulating and made of plastic with “small heat conductivity”, such that thermal runaway can be prevented in adjacent batteries (paragraph [0081]). Therefore, the material of the spacers (“separators”) is understood to be “heat insulating”.
	It would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include spacers (“separators”) in the empty spaces between adjacent batteries (4) in Pfeiff’s assembly, the spacers (“separators”) formed of a material that is electrically and thermally insulating for the purpose of preventing an unwanted electrical current between the batteries and for the purpose of preventing a thermal runaway between adjacent batteries as taught by Okada.
	Regarding claim 4, Pfeiff as modified by Okada teaches spacers (“separators”) that are made of a heat insulating material.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2018/0241103, hereinafter Pfeiff as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2014/0011059, hereinafter Hashimoto.
Regarding claim 9, Pfeiff teaches a stack of batteries (4) and a cooling plate (3 and 10).
Pfeiff fails to teach a heat transfer sheet disposed between the stack and the cooling plate (3 and 10).
It is well-known in the art to place a thermally conductive sheet between a battery and cooling plate to enhance cooling or alternatively to wrap an exterior of a battery case with thermally conductive electrically insulating material for the purpose of preventing accidental short circuiting – see, e.g. Hashimoto (paragraphs [0047, 0056] and figures 5 and 9).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include a thermally conductive sheet between the batteries (4) and the cooling plate (3 and 10) and/or to wrap exterior circumferences of the batteries with a thermally conductive electrically insulating material for the purpose of enhancing cooling and preventing accidental short circuiting as taught by Hashimoto.

Claims 1, 6-8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2018/0215282, hereinafter Pohl in view of U.S. Pre-Grant Publication No. 2018/0241103, hereinafter Pfeiff.

Regarding claim 1, Pohl teaches a battery pack including a plurality of battery modules (101, “batteries”) stacked in two directions, so as to form a matrix arrangement. Thus, either of the two directions may be designated the instantly claimed “first” direction. The battery modules (101, “batteries”) are prismatic in shape (paragraph [0081] and figures 1A and 1B).
A base plate (103, “cooling plate”) includes a plurality of channels (107, “coolant passages”) arranged in the “first” direction and extending in a “second” direction crossing the “first” direction (paragraph [0083] and figures 1A, 1B, 2A, 2B, 3A-3C and 4). The channels (107, “coolant passages”) allow coolant to flow (paragraphs [0017, 0031, 0063, 0083, 0105, 0116]). 
The base plate (103, “cooling plate”) includes empty spaces (111) formed between each two adjacent channels (107, “coolant passage”) (figures 1A, 2A, 2B, 3A, 4). These spaces separate neighboring channels (107, “coolant passages”), therefore they are expected to inhibit heat conduction between neighboring channels (107, “coolant passages”) along the “first” direction. The empty spaces (111, “heat conduction inhibitors”) separate neighboring channels (107, “coolant passages”) and thus extend in the “second direction”. 
Pohl’s empty spaces (111, “heat conduction inhibitors”) are in the shape of grooves extending in the “second” direction and are opened either toward the battery stack in the thickness direction of the base plate (103, “cooling plate”) (figure 2A) or away from the battery stack in the thickness direction of the base plate (103, “cooling plate”) (figure 3A). 
Pohl fails to teach that the depth of the empty spaces (111, “heat conduction inhibitors”) in the thickness direction is larger than the largest inner dimension (“width”) of the empty spaces (111, “heat conduction inhibitors”) in the first direction.
The width of the empty spaces (111, “heat conduction inhibitors”) in the first direction is a design consideration motivated by the desired width of the channels (107) and the desired width of the spacing between adjacent battery modules (101, “batteries”).
Pfeiff teaches a battery pack cooled in a configuration analogous to Pohl’s. Prismatic batteries (4) are arranged in a first direction. A cooling plate (3 and 10) comprises cooling channels (9) separated by empty spaces. Both the cooling channels (9) and the empty spaces extend in a second direction perpendicular to the first direction. The cooling plate (3 and 10) supports the batteries (4) (paragraphs [0010, 0034, 0039] and figures 2, 3 and 6). As in Pohl’s assembly, there are as many cooling channels (9) as there are batteries (4) along the first direction – that is, below each battery (4), there is a single channel (9) (figures 3 and 6). Pfeiff teaches that the width (bK) of each channel (9) in the first direction should be larger than the width (bs) of the corresponding battery (4) for the purpose of providing sufficient thermal contact between them (paragraphs [0036, 0010] and figures 3 and 6). 
Pfeiff further shows the empty spaces having a depth in the thickness direction of the cooling plate (3 and 10) larger than the width of the empty spaces in the first direction (figure 3).
It is customary in the art to minimize unnecessary spacing between components and thus the ordinarily skilled artist before the effective filing date of the claimed invention would be motivated to reduce the spacing between adjacent battery modules (101, “batteries”).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form each channel (107) with a width in the first direction larger than the width of the corresponding battery module (101, “battery”) - that is, enlarge the width of Pohl’s channels (107), for the purpose of providing sufficient thermal contact between each channel (107) and the corresponding battery module (101, “battery”) as taught by Pfeiff. It would further have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to minimize the spacing between adjacent battery modules to accommodate just the separating walls (113) for the purpose of maintaining a compact assembly. The two modifications would result in a reduction in the width of the empty spaces (111, “heat conduction inhibitors”) in the first direction and it is expected that in making these modifications the ordinarily skilled artist would arrive at a configuration in which the depth of the empty spaces (111, “heat conduction inhibitors”) in the thickness direction is larger than the largest inner dimension (“width”) of the empty spaces (111, “heat conduction inhibitors”) in the first direction.
Regarding claim 6, Pohl’s empty spaces (111, “heat conduction inhibitors”) are in the shape of grooves extending in the “second” direction (figure 2A).
When viewed in the “second” direction, the empty spaces (111) overlap the channels (107, “coolant passages”). 
Regarding claim 7, in an embodiment Pohl teaches positioning a metal under protection plate (130) below the channels (107, “coolant passages”) (paragraph [00979] and figure 3C). In this assembly, the combination of the under protection plate (130) and the base plate (103) may be considered a “cooling plate”. In this configuration, there is a shorter distance between a channel (107, “coolant passage”) and a surface of the “cooling plate” facing the battery modules (101) than between the channel (107, “coolant passage”) and the surface of the “cooling plate” facing away from the battery modules (101) (figure 3C).
Regarding claim 8, Pohl teaches a plurality of empty spaces (111, “heat conduction inhibitors”) (figure 2B).
Regarding claim 11, Pohl teaches that the plurality of battery modules (101, “batteries”) are stacked in two directions, so as to form a matrix arrangement. Thus, either of the two directions may be designated the instantly claimed “first” direction.
Both the channels (107) and the spaces (111, “heat conduction inhibitors”) have a dimension in each of the two directions and thus can be said to “extend” in each of the two directions. Therefore, each of the two directions may be designated the instantly claimed “second direction”. 
Selecting the “second direction” to be the direction in which channels (107) and spaces (111, “heat conduction inhibitors”) alternate, a constituting material of the base plate (103, “cooling plate”) – that is, a wall of an end channel (107) would be disposed between an end of a space (111, “heat conduction inhibitor”) and the edge of the base plate (103, “cooling plate”).
Regarding claim 12, Pohl teaches that each of the channels (107) has side openings at both ends in the second direction. The side openings are connected to fluid carrying connections (121-1 and 121-2) (paragraph [0091] and figure 1B, 3B). 
Each channel (107) is formed in the base plate (103, “cooling plate”). The first direction is perpendicular to the second direction. In a cross-section in the first direction, each channel (107) is fully surrounded by the material of the cooling plate (3 and 10) (figures 2A, 2B, 3A and 4). 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2018/0215282, hereinafter Pohl in view of U.S. Pre-Grant Publication No. 2018/0241103, hereinafter Pfeiff as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2009/0142653, hereinafter Okada.
	Regarding claim 3, Pohl teaches separating walls (113) (paragraph [0086]). Each separating wall (113) is disposed between each two battery modules (101, “batteries”) adjacent to each other in the first direction (figure 3A). 
	A space (111, “heat conduction inhibitor”) appears below (“overlaps”) each separating wall (113) when viewed in the thickness direction (figure 3A). 
	Pohl fails to teach that the separating walls (113) exhibit insulation.
	Okada teaches a battery stack (2) including a plurality of prismatic batteries (1) arranged in a stack direction (paragraph [0080] and figures 11-13). A spacer (“separator”) is positioned between adjacent prismatic batteries (1) in the stack direction. Okada teaches that the spacers (“separators”) are electrically insulating and made of plastic with “small heat conductivity”, such that thermal runaway can be prevented in adjacent batteries (paragraph [0081]). Therefore, the material of the spacers (“separators”) is understood to be “heat insulating”.
	It would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form Pohl’s separating walls (113) of a material that is electrically and thermally insulating for the purpose of preventing an unwanted electrical current between the batteries and for the purpose of preventing a thermal runaway between adjacent batteries as taught by Okada.
	Regarding claim 4, Pohl as modified by Okada teaches separating walls (113) that are made of a heat insulating material.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2018/0215282, hereinafter Pohl in view of U.S. Pre-Grant Publication No. 2018/0241103, hereinafter Pfeiff as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2014/0011059, hereinafter Hashimoto.
Regarding claim 9, Pohl teaches a stack of battery modules (101, “batteries”) and a base plate (103, “cooling plate”).
Pohl fails to teach a heat transfer sheet disposed between the stack and the base plate (103, “cooling plate”). 
It is well-known in the art to place a thermally conductive sheet between a battery and cooling plate to enhance cooling or alternatively to wrap an exterior of a battery case with thermally conductive electrically insulating material for the purpose of preventing accidental short circuiting – see, e.g. Hashimoto (paragraphs [0047, 0056] and figures 5 and 9).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include a thermally conductive sheet between the battery modules (101, “batteries”) and the base plate (103, “cooling plate”) and/or to wrap exterior circumferences of the batteries with a thermally conductive electrically insulating material for the purpose of enhancing cooling and preventing accidental short circuiting as taught by Hashimoto.
Regarding claim 10, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include a single thermally conductive sheet on the full surface of the base plate (103, “cooling plate”), such that it is positioned between the battery modules (101, “batteries”) and the base plate (103, “cooling plate”) for the purpose of simplifying the process of assembly of the battery pack. In this configuration, the thermally conductive electrically insulating material would necessarily cover the openings of the spaces (111, “heat conduction inhibitors”).

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the Pfeiff reference and the combination of Pohl and Preiff have been provided, as recited above, to address the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Pre-Grant Publication No. 2017/0229749.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724